Citation Nr: 1740751	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-46 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals status post cholecystectomy.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted service connection for a right shoulder disability, rated as 10 percent disabling, for residuals status post cholecystectomy, rated as noncompensable, and for a left knee disability, rated as noncompensable.

In January 2012, the RO increased all three initial ratings as demonstrated on the title page, effective February 24, 2010.  As increased awards during the pendency of an appeal do not represent total grans of benefits, the Veteran's claims for higher disability ratings remain before the Board.  AB v. Brown, 6 Vet. App. 25 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a February 2013 Board videoconference hearing.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.

This appeal was previously before the Board in April 2013 and October 2016 and was remanded for additional development.

The issue of entitlement to a TDIU has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore the issues have been re-characterized as stated above.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran has right (minor) shoulder abduction to 90 degrees limited by pain at the shoulder level. 

2.  The evidence of record reveals that the Veteran's residuals status post cholecystectomy includes a non-painful stable scar and is manifested by mild symptoms prior to March 13, 2013, and severe symptoms thereafter. 

3.  The evidence of record reveals that the Veteran has left knee arthritis and painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a right shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5003-5201 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for residuals status post cholecystectomy prior to March 13, 2013, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 7805-7318 (2016).

3.  The criteria for a disability rating of 30 percent for residuals status post cholecystectomy are met from March 13, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 7805-7318 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5003-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's October 2016 remand the Veteran was afforded VA examinations for his shoulders, knees, and residuals from his cholecystectomy in December 2016.  All examinations were adequate and the opinions provided were responsive to the Board's remand directives and supported by adequate rationale.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A.  Right Shoulder Disability

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  The Veteran is left-hand dominant; thus, his service-connected right shoulder disability involved his minor extremity.

The Veteran's right shoulder disability is currently rated under DC 5003-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code may be read to indicate that arthritis is the service-connected disorder, and it is rated analogous to limitation of motion of the arm.  DC 5201 provides the rating for limitation of motion for the shoulder.  For the minor extremity, DC 5201 provides that limitation of the arm at shoulder level or midway between side and shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In the March 2010 rating decision the RO granted service connection and assigned a 10 percent rating for a right shoulder disability, noted as osteoarthritis, effective February 24, 2010.  A September 2009 VA examination indicating painful range of motion and limitation of internal rotation to 80 degrees and additional limitation after repetitive use by pain without additional weakness, fatigue, incoordination, lack of endurance, or additional loss in range of motion.  

In November 2010 the Veteran provided correspondence that stated he could not lift more than 20 pounds with his right arm and could not sleep on his right side.  

In April 2011 the Veteran was afforded a new VA examination for his shoulder in light of these statements.  The examination results indicated flexion and abduction range of motion limited to 90 degrees and internal and external rotation limited to 70 degrees.  Objective painful motion was noted and additionally limited the range of motion although there was no additional loss of range of motion after repetitive use.  The diagnosis was right shoulder impingement with rotator cuff strain.

Based on the results of the April 2011 examination the RO increased the Veteran's initial evaluation to 20 percent.  March 2012 VA treatment records indicate that the Veteran established care for, among other issues, chronic right shoulder pain. 

In February 2013 the Veteran testified before the undersigned VLJ during a video conference.  The Veteran described his then current right shoulder symptomatology as manifesting with lack of range of motion, inability to sleep on the right side of his body, and inability to lift anything over 10 pounds.  His pain was described as a nine on a scale to 10 and he also stated that he could lift his arm up to his waist before experiencing pain.  The Veteran's wife submitted a statement on his behalf providing that he has trouble carrying heavy groceries.

Private medical records from February 2013 indicate a history of chronic right shoulder pain and known history of high-grade partial tear/small full-thickness tear of the rotator cuff.  The recommendation was for orthopedic surgical intervention and to continue anti-inflammatory as needed. 

A VA shoulder examination was conducted in July 2013.  Range of motion for the right shoulder was documented to be limited by pain to 90 degrees for flexion and abduction.  Internal rotation was 30 degrees with no objective painful motion and external rotation was 30 degrees with no objective evidence of painful motion.  Flare-ups were indicated and described as causing further limitation of movement with increased pain.  The Veteran was positive for pain during a Hawkins' impingement test.  The examiner also opined that joint instability was noted but no decrease in strength or sensation and no radiographic evidence of arthritis.

VA treatment records from May 2013 to October 2015 indicate continued treatment for chronic recurrent right shoulder pain and limited range of motion but do not demonstrate decreasing range of motion in degrees.

In December 2016 the Veteran underwent a private magnetic resonance imaging (MRI).  The imaging results for the right shoulder gave the impression of a widening in the acromioclavicular joint which "could indicate grade [one] separation."

Pursuant to the Board remand, the Veteran underwent a December 2016 VA examination for his shoulder.  Range of motion in the right shoulder was documented as abnormal or outside of the normal range with abduction limited to 90 degrees, although pain was noted on flexion and external/internal rotation as well, despite full range of motion.  Flare-ups were noted and were described as causing pain that limited movement of the arm above the shoulder.  Instability, dislocation, or labral pathology was suspected and a history of mechanical symptoms such as clicking or catching was acknowledged.  However, there was no history of recurrent dislocation or subluxation of the scapulohumeral joint.  Pain was also noted beyond 90 degrees during a crank apprehension and relocation test.  Regarding functional impact of the Veteran's shoulder disability on his ability to work the examiner provided that the Veteran has limitations in pushing, pulling, and overhead reaching and lifting, but that he could perform light physical and sedentary activities.  Ultimately the examiner opined that the Veteran's current right shoulder symptoms manifested by pain in range of motion both active and passive as well as weight-bearing and non-weight bearing.  The Veteran was limited in right shoulder abduction but it was less likely than not that any additional functional range of motion loss occurred during flare-ups or after repetitive use.

The Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his right (minor) shoulder disability. 

The competent and credible medical evidence of record consistently provides right shoulder abduction to 90 degrees with pain limiting motion above the shoulder.  The December 2016 VA examination also considered additional range of motion limitations induced by flare-ups and repetitive use and found that the limitations continued to manifest at shoulder level, preventing overhead movement.  The medical evidence does not establish that the Veteran has limitation of motion midway between the side and shoulder level.  Even if there was such evidence DC 5201 provides a 20 percent rating for that limitation when it occurs in the minor joint as in this case.  A rating of 30 percent under DC 5201 is not warranted unless there is limitation of motion to 25 degrees.  A 30 percent rating represents the maximum rating under DC 5201 for the minor joint. 

The Board acknowledges the Veteran's testimony about range of motion limited to his waist.  The Veteran is competent to report what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the probative value of this particular testimony is outweighed by the medical evidence of record.  The December 2016 VA examination conducted the range of motion testing required by Correia v. McDonald, 28 Vet. App. 158 (2016), and therefore is the most probative evidence of record regarding the Veterans full range of motion.

The Board also acknowledges that the results of December 2006 MRI indicate that there is a possible stage one separation of the AC joint which could be evaluated under DC 5203.  However, this opinion does not establish that such separation has actually occurred and even taking the evidence as dispositive would not provide the basis for a rating under DC 5203 in excess of 10 percent.  As such the Veteran is rated properly under DC 5201.  There is no evidence of ankylosis or impairment to the humerus and is not entitled to an evaluation under DC 5200 or 5202.

Therefore, the Board finds that there is no competent medical evidence to support an evaluation in excess of 20 percent for the Veteran's right shoulder disability.

B.  Residuals Status Post Cholecystectomy

The Veteran's residuals status post cholecystectomy is currently rated under DC  7805-7318.  The hyphenated diagnostic code may be read to indicate that a scar is the service-connected disorder, and it is rated analogous to removal of the gall bladder.  DC 7318 provides the rating for gall bladder removal residuals.  DC 7318 provides that mild symptoms warrant a 10 percent evaluation and severe symptoms warrant a 30 percent evaluation.  38 C.F.R. § 4.71a DC 7318.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In the March 2010 rating decision the RO granted service connection and assigned a noncompensable rating for residuals status post cholecystectomy.  A VA examination conducted September 2009 which reported no abdominal tenderness or masses.  Scars were noted that were the result of an in-service laparoscopic cholecystectomy but did not present with any abnormalities or tenderness.  

The Veteran disagreed with that determination and said he felt abdominal pain through the day.

In April 2011 the Veteran was afforded a VA examination during which the examiner noted his reports of mild daily abdominal pain.  Objective examination of the abdomen did not reveal any abnormalities apart from the reported pain at the surgical site.  Based on the results of the May 2011 examination the RO increased the Veteran's initial evaluation to 10 percent for mild symptoms of daily abdominal pain.

In February 2013 the Veteran underwent an abdominal ultrasound.  The results of the ultrasound provided that there was diffuse echogenicity consistent with a fatty liver.  The Veteran's spouse submitted a statement in support of his claim in February 2013, providing that since the removal of his gall bladder the Veteran had difficulty controlling his bowels.

In February 2013 the Veteran testified before the undersigned VLJ.  The Veteran provided that he sometimes loses bowel control and has sharp shooting abdomen pains, occurring especially at night which limits his sleep to about two hours.  The pain was described as an eight to nine on a scale of 10, with rain making pain worse.  Pain was not described as constant but was off and on lasting for a couple of hours.  The Veteran specifically testified that his shooting abdominal pain symptoms were severe.

March 2013 private medical records indicate that the Veteran received treatment for chronic abdominal pain.  The pain was described as excruciating pain that comes and goes.  The Veteran denied vomiting, although some nausea was indicated and no changes to bowels were noted.  In describing his symptoms the Veteran stated that his then current pain was similar in severity to what he experienced in 2008, prior to the removal of his gallbladder.  The pain was sudden in onset and lasted up to two hours and was characterized as severe and occurring once every two or three days.  The physician provided an overall assessment that indicated frequent sharp and severe epigastric pain with unknown etiology. 

In July 2013 the Veteran was provided a VA examination for his residuals status post cholecystectomy.  The Veteran's surgical scars were acknowledged but noted as non-painful.  According to the examiner the Veteran had normal bowel sounds on the day of the examination, no right upper quadrant tenderness, normal and non-tender abdominal scars and no other complaints.  The examiner's ultimate opinion was that there was no change to the Veteran's condition.

Pursuant to the Board remand, in December 2016 the Veteran was provided a VA examination.  The examiner opined that it was less likely as not that the Veteran's epigastric pain and bowel issues were related to the Veteran's residuals status post cholecystectomy.  As a rationale for this determination the examiner provided that medical literature does not established a strong correlation between cholecystectomy and onset of epigastric pain/bowel issues and that the reported epigastric pain/bowel issues are not common residuals of a cholecystectomy.  The examiner further opined that, based on the Veteran's abdominal ultrasound, there is a suggestion of hepatic steatosis which may develop as secondary to a cholecystectomy but that this possible condition also does not have a common relationship with epigastric pain/bowel issues.  The severity of the Veteran's symptoms related to the residuals status post cholecystectomy was characterized as asymptomatic. 

The examiner also described a scar on the right mid upper quadrant, measuring 4 cm x .1 cm; the scar was not painful or unstable.  

In the March 2017 rating decision, the AMO characterized the disability as status post cholecystectomy with stable and non-painful scar and continued the 10 percent rating. 

The Board finds that the Veteran is entitled to a 30 percent rating from March 13, 2013, but not prior, for his residuals status post cholecystectomy.  Service connection for residuals status post cholecystectomy was established wholly based on symptoms of abdominal pain.  Prior to the March 2013 private examination the medical evidence of record did not demonstrate pain symptoms that manifested in excess of mild.

The Veteran is competent to report what he experiences.  See Layno, 6 Vet. App. at 465.  He is not, however, competent to identify a specific level of disability of the disabilities according to the appropriate diagnostic codes.  The Veteran's testimony in February 2013 before the undersigned indicated that he characterized the abdominal pain he experienced as severe.  However, the medical evidence of record at that time did not support this characterization.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The March 2013 private examination clearly indicates that the epigastric pain the Veteran was experiencing in his abdomen was severe, as documented by the examiner's objective medical opinion.  This characterization taken together with the frequency and duration with which the Veteran experiences pain, reported as several days a week and up to two hours in duration, serves as a basis for a severe rating.  While the Board acknowledges that the private examiner could not provide a specific etiological opinion this is not fatal to the probative value of his assessment.  Pain was the only symptom that was the basis of the award of service-connection and assignment of the then current rating.  Therefore, the clear indication that pain is now severe should be construed in the Veteran's favor.

The Board has considered the December 2016 examination findings and opinion.  The examiner states that the medical literature does not support a strong correlation between cholecystectomy and the onset of epigastric pain.  Apart from the fact that this opinion does not effectively rule out such a correlation the examiner does not cite to any specific medical literature or further indicate what literature was reviewed in any way.  The examiner's ultimate conclusion would indicate that the symptoms that served as the basis of the award of service-connection and initial increase in evaluation, i.e. pain, are not associated with residuals status post cholecystectomy, which is contradictory to all other evidence of record.  

Thus, the evidence is at least in equipoise.  Affording the Veteran the benefit of the doubt, a 30 percent rating in warranted from March 13, 2013.  This represents the maximum evaluation under DC 7318.  There is no competent evidence to support an initial evaluation in excess of 10 percent prior to that date.  The Board also finds that a separate rating for the scar is not warranted.  On examination, the scar was not painful or unstable and did not measure a total area greater than 39 square cm. or cause other disabling effects.  

C.  Left Knee Disability

In the March 2010 rating decision the RO granted service connection and assigned a noncompensable rating for left knee sprain, status post surgery.  Service treatment records show a left knee sprain in September 2008 with MRI findings of anterior cruciate ligament disruption.  The Veteran underwent left knee anterior cruciate ligament reconstruction surgery in December 2008. 

The Veteran's left knee disability is evaluated under DC 5003-5260.  The hyphenated diagnostic code may be read to indicate that arthritis is the service-connected disorder, and it is rated analogous to limitation of flexion of the knee.  DC 5260 provides the rating for limitation of flexion for the knees.  DC 5260 provides that flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degree warrants a 30 percent rating.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003, 5010.  

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A September 2009 which reported normal range of motion testing and full flexion and extension to 140 and zero degrees respectively.  There was no evidence of pain nor was there any additional limitation of the knee after repetitive use.  X-ray results were reported as normal. 

The Veteran was provided a VA examination in April 2011.  The examination contained reports from the Veteran as having pain symptoms that limited his ability to stand for 15 to 30 minutes and walk a quarter of a mile or less.  He also reported occasional use of a brace for his left knee.  Objective physical examination revealed flexion of 130 degrees and full range of extension, no objective evidence of painful motion and no additional loss in range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetition.  No instability was found, but an X-ray of the left knee indicated minimal narrowing in the medial knee joint compartment and patellar spurring and chondromalacia.  

In a February 2012 rating decision, the rating was increased to 10 percent, effective the date of the grant of service connection. 

March 2012 VA treatment records provide that the Veteran's knee pain continued, described as eight out of ten and with decreasing range of motion and function.  The Veteran also reported favoring his right leg due to left knee pain with limited ability to perform, running, walking and squatting. 

In February 2013 the Veteran testified before the undersigned.  The Veteran stated that his knee was "getting worse" and that he now required a cane all of the time because his "range of motion...is even worse."  The Veteran also indicated he felt his knee was unstable and that he falls regularly because of it.  Stiffness and an inability to move the left knee properly were also claimed by the Veteran.  

March 2013 private treatment records included an X-ray of the Veteran's left knee.  The results indicated evidence of patellofemoral osteoarthritis and some tibial femoral arthritis characterized as mild.  These records also included range of motion tests which documented flexion to 135 degrees for the left knee.  Lachman's posterior instability test results were negative.  The examiner's assessment was that there had been arthritic changes in the knee which could account for the progressive pain and swelling the Veteran reported experiencing over the years. 

In July 2013 the Veteran underwent a VA examination for his left knee.  The examination demonstrated decreased range of motion with a small amount of swelling and pain in the left knee.  No instability or tenderness was noted.  The examiner did indicate that the examination was now consistent with a finding of degenerative joint disease in the left knee.  Left knee flexion was to 95 degrees limited by painful motion.  The use of assistive devices by the Veteran was declined.

Pursuant to the Board remand, the Veteran was provided a VA examination in December 2016.  Range of motion measurements indicate full range of motion for the left knee with no pain noted.  Additional loss of function was not present after repetitive use.  With regard to flare-ups the examiner provided that there was no significant limited functional ability due to pain, weakness, fatigability or incoordination during flare-ups.  There was no instability or subluxation and it was noted that the Veteran did not use any assistive devices.  Muscle strength testing was normal and there was no muscle atrophy.  As to the functional impact of the left knee disability the examiner stated that the Veteran is limited in running and standing for prolonged periods but can perform light physical and sedentary tasks.  The examiner ultimately opined that it was less likely than not that there was additional functional loss in terms of range of motion during flare-ups or after repetitive use over time.  As a rationale the examiner provided that the Veteran was asymptomatic at the time of the examination in regards to his service-connected left knee disability.  The degenerative changes noted were suggestive of natural progression of the left knee disability but there was no pain or limitation during active or passive motion, and weight bearing or non-weight bearing motion.

The Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent under DC 5260.  At no point during the period on appeal has flexion in the Veteran's left knee been limited to 30 degrees.  In fact, flexion has been to, at worst, 95 degrees.  A separate compensable rating is not warranted under DC 5261 for limitation of extension as there is no evidence of actual or functional limitation to 10 degrees; the Veteran has consistently had full extension.  As a separate compensable rating has been assigned under DC 5260 for limitation of motion, a separate rating for arthritis is not warranted.  

Despite a diagnosis of arthritis in the left knee the Veteran is not entitled to a separate evaluation under DC 5257.  The Veteran testified about instability of his knee and the daily use of a cane.  The Veteran is competent to state what he experiences.  See Layno, 6 Vet. App. at 470.  However, the private and VA medical evidence of record is directly contradictory to these statements, finding no instability of the knee on multiple objective tests, most recently in the December 2016 VA examination.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Furthermore, the Veteran is not entitled to a rating under any other diagnostic code associated with his knee.  There is no competent medical evidence of ankylosis under DC 5256.  There is no competent medical evidence of frequent episodes of "locking" pain and effusion into the joint under DC 5258.  There is no competent medical evidence of impairment to the tibia and fibula under DC 5262.  Finally, there is no competent medical evidence of genu recurvatum under DC 5263.


ORDER

Entitlement to an initial rating in excess of 20 percent for a right shoulder disability is denied.

Entitlement to an initial rating in excess of 10 percent for residuals status post cholecystectomy prior to March 13, 2013, is denied. 

Entitlement to a 30 percent rating from March 13, 2013, for residuals status post cholecystectomy is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial rating in excess of 10 percent for a left knee disability is denied.


REMAND

The evidence of record raises a claim of entitlement to TDIU.  Rice, 22 Vet. App. at 447.  The Veteran testified at the Board hearing that he was unemployed.  The Veteran is service-connected for a right shoulder disability, residuals status post cholecystectomy, a left knee disability, and three noncompensable disabilities.  Although he said he was attending school at that time, his attendance was impacted by pain in his knee.  VA examinations have confirmed that he is currently unemployed and has been so for several years.  

On remand, he should be asked to complete a formal TDIU application (VA Form 8940) that clarifies his employment status.  Thereafter, any subsequent development indicated should be completed.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a formal application for a claim of entitlement to a TDIU (VA Form 21-8940).  The AOJ should undertake any additional development in response to a completed formal application, to include scheduling the Veteran for appropriate VA examinations in connection in connection with the TDIU application.

2. If it is determined that the Veteran is unemployable as a result of his service-connected disabilities, but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), refer the application for TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16 (b). A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

3. After completing all indicated development, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis, in light of all the evidence of record. If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


